Citation Nr: 1019443	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-40 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for psoriasis. 

2.  Entitlement to service connection for psoriatic 
arthritis. 

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for left lower 
extremity radiculopathy, to include as secondary to 
degenerative disc disease of the lumbar spine. 

5.  Entitlement to service connection for a right leg and 
foot condition, to include as secondary to degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to April 
1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 RO decision, which 
denied claims for service connection for psoriasis and 
psoriatic arthritis, and an August 2008 RO decision, which 
denied claims for service connection for degenerative disc 
disease of the lumbar spine, left lower extremity 
radiculopathy, and right leg and foot. 

The Board notes that the Veteran indicated on an October 2008 
VA Form 9 Appeal that he wished to have a hearing before a 
member of the Board.  Subsequently, however, the Veteran 
indicated in a February 2010 statement that he did not want a 
hearing before a member of the Board.  As such, the Board 
will proceed to the merits of the claims.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to the aforementioned 
claims.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of these claims.
With regard to the Veteran's claims for service connection 
for psoriasis and psoriatic arthritis, the Veteran asserted 
in a May 2006 statement that he first noticed psoriasis on 
his legs while on vacation with his family in early 1990 
before leaving for Germany.  Later in the year, it flared up 
again.  He reports that he was treated by a military doctor 
in Landstuhl, Germany.  The Veteran indicated in his April 
2006 claim that his psoriatic arthritis is secondary to his 
psoriasis.  In a November 2006 statement, the Veteran 
reported that his psoriatic arthritis was causing pain in 
both hands, back, feet, knees, and toes.  In his December 
2007 VA Form 9 Appeal, the Veteran reported that he 
experienced back and foot problems in service due to his 
arthritis.

Upon review of the claims file, it appears that a Formal 
Finding on the Unavailability of Service Records was made in 
February 2004.  The claims file also contains a Formal 
Finding on the Unavailability of Medical Records from January 
2010 as well. 

In support of his claim, the Veteran has submitted several 
statements from people who claim to have witnessed his 
psoriasis in service or shortly thereafter.  In a May 2006 
statement from someone who appears to be the Veteran's 
grandmother, it was reported that the Veteran lived with her 
after he was discharged from the Army in May 1992, at which 
time she recalled him having psoriasis and putting cream on 
his skin that he received in the Army.  In a May 2006 
statement from another family member, it was reported that 
the Veteran had dry skin on his right elbow, upper forehead, 
and left lower leg while on leave in 1990.  This family 
member also recalled him returning from Germany in 1992 with 
an ointment to put on his skin.  A May 2006 statement from a 
co-worker of the Veteran reflected that he recalled the 
Veteran having psoriasis in 1995.  Additionally, the claims 
file contains a letter addressed to his grandparents, dated 
July 12, 1990, in which he reported that he was told by a 
doctor that he strained his back.  He also indicated in this 
letter that he asked the doctor about his legs, was told he 
might have poison oak, and was given some medication to put 
on it. 

With regard to a current diagnosis, the Veteran has submitted 
private medical records diagnosing him with and treating him 
for psoriasis and psoriatic arthritis.  In a November 1999 
private medical record from a Dr. W.B., it was noted that the 
Veteran had psoriasis for 7.5 years.  In a July 2000 letter 
from a physician at Bluegrass Rheumatology Associates, 
P.L.C., it was noted that the Veteran had psoriasis times 9 
years, involving the left leg, right knee, and the hands.  He 
was diagnosed with probable psoriatic arthritis at this time.  
In a January 2001 treatment record from this facility, the 
Veteran was diagnosed with psoriatic arthritis.  

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the United States Court of 
Appeals for Veterans Claims (Court) held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge. 
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.

In this case, in light of the fact that the Veteran has 
asserted that he has had psoriasis and psoriatic arthritis 
since service, he has submitted statements from people who 
claim to have witnessed his psoriasis while he was on active 
duty, he has current diagnoses of psoriasis and psoriatic 
arthritis, and he has submitted private medical records 
dating his psoriasis back to 1991, the Board finds that the 
necessity for a VA examination is shown for the proper 
assessment of the Veteran's claims for service connection for 
a psoriasis and psoriatic arthritis.  38 U.S.C.A. § 5103A 
(West 2002).  Thus, these issues must be remanded in order to 
schedule the Veteran for a VA examination to determine 
whether he has current diagnoses of psoriasis and psoriatic 
arthritis, and, if so, whether this current psoriasis or 
psoriatic arthritis was caused or aggravated by his active 
duty service.  Colvin.

With regard to the Veteran's claims for service connection 
for degenerative disc disease of the lumbar spine; left lower 
extremity radiculopathy, to include as secondary to 
degenerative disc disease of the lumbar spine; and a right 
leg and foot condition, to include as secondary to 
degenerative disc disease of the lumbar spine, the Board 
notes that information obtained during the course of the VA 
examination for psoriatic arthritis could be potentially 
relevant to these claims.  As such, the Board will defer any 
decision on these issues at this time until all development 
has been conducted with regard to the Veteran's claim for 
service connection for psoriatic arthritis.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an 
appropriate VA examination for his 
psoriasis and psoriatic arthritis.  
All appropriate tests and studies 
should be performed and all clinical 
findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  Additionally, the 
examiner should elicit from the 
Veteran a history of his symptoms and 
onset relating to his psoriasis and 
psoriatic arthritis.  After reviewing 
the file, examining the Veteran, and 
noting his reported history of 
symptoms, the examiner should render 
an opinion as to whether the Veteran 
currently has psoriasis or psoriatic 
arthritis.  If so, opinions should be 
provided as to whether it is at least 
as likely as not that the Veteran's 
current psoriasis or psoriatic 
arthritis was incurred in or 
aggravated by his active duty 
service.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claims, to 
specifically include his claims for 
service connection for psoriatic 
arthritis; psoriasis; degenerative 
disc disease of the lumbar spine; 
left lower extremity radiculopathy, 
to include as secondary to 
degenerative disc disease of the 
lumbar spine; and a right leg and 
foot condition, to include as 
secondary to degenerative disc 
disease of the lumbar spine.  In 
particular, review all the evidence 
that was submitted since the most 
recent statement of the case (SOC) or 
supplemental statement of the case 
(SSOC) with regard to these issues.  
In the event that the claims are not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).








These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


